DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/18/2021 has been entered. Claims 1-20 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1, 11 and 18 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Jean (US PGPub 2019/0065052) in view of Fratta (US PGPub 2019/0121545), and in further view of Bavishi (US PGPub 2020/0050395).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jean (US PGPub 2019/0065052) in view of Fratta (US PGPub 2019/0121545), and in further view of Bavishi (US PGPub 2020/0050395).

Regarding claims 1 and 18, Jean teaches a method for controlling network connected devices (Jean, see abstract, Devices and techniques for efficient allocation of storage connection resources are disclosed) comprising:
monitoring, by one or more cloud computing processors, conditions associated with at least one network connected device (Jean, see paragraph 0021, Devices generally track active and idle states. An active state may involve a foreground process to fulfill a user request or service. Idle states generally entail modifying operating parameters of the device components to conserve power because there is no current, or pressing, user request or service to fulfill);
responsive to one or more of the monitored conditions triggering a task, requesting a command invocation associated with the at least one network connect devices be queued (Jean, see paragraphs 0021 and 0071, a device in an idle state is moved to an active state based on a trigger, such as a user actuating a button .

Jean teaches the above yet fails to teach responsive to the requesting, verifying a set of rules associated with constraints of the at least one network connected device is satisfied; responsive to the verification, determining that the command invocation is to be queued in a cloud queue that defines a dynamic issuing order of a plurality of command invocations associated with a plurality of network connected devices; identifying a priority rank of the command invocation based on one or more parameters associated with the command invocation; selecting a position for the command invocation within the dynamic issuing order of the cloud queue based at least on the identified priority rank of the command invocation; and queuing the command invocation within the cloud queue according to the selected position.
Then Fratta teaches responsive to the requesting, verifying a set of rules associated with constraints of the at least one network connected device is satisfied (Fratta, see paragraph 0025, The timing parameter logic 242 can be responsible for tracking various timing constraints associated with accessing a memory device to which commands will be issued. Such timing constraints can include constraints such as timing of various control signals (e.g., read/write enable signals) and/or address signals (e.g., row/column address signals), among various other signals);
responsive to the verification, determining that the command invocation is to be queued in a cloud queue that defines a dynamic issuing order of a plurality of command invocations associated with a plurality of network connected devices (Fratta, see paragraph 0026, The prioritization logic 244 can be responsible for iterating through the commands 232 in queue 230, determining designated priority categories for the received commands 232, inserting the commands 232 selected ones of the priority queues 248, and iterating through the plurality of queues 248 (in order of priority) to select a particular command to issue to the memory device);
identifying a priority rank of the command invocation based on one or more parameters associated with the command invocation (Fratta, see paragraph 0026, Arrow 233 represents a command 232 provided to command selection logic 240 for insertion into one of the priority queues 248 based on its designated category and corresponding priority level);
selecting a position for the command invocation within the dynamic issuing order of the cloud queue based at least on the identified priority rank of the command invocation (Fratta, see paragraph 0027, the prioritized queues 248 are indexed in priority order such that queue 248-0 has a highest priority and queue 248-(k—1) has a lowest priority. Queues having different priorities may be referred to as having a first priority, a second priority, a third priority, and the like. The difference in priority of one queue is relative to another queue. So, a “higher” priority queue is given or has priority over another queue. The highest priority queue thus has the highest priority of the prioritized queues 248, and the lowest priority queue has the lowest priority of the prioritized queues 248); and
queuing the command invocation within the cloud queue according to the selected position (Fratta, see paragraph 0025, The logic 242 can be used, for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jean with command selection policy of Fratta, because doing so would make Jean more efficient in implementing a scheduling policy used to determine an order in which commands (e.g., reads and writes) received from the processing resources are executed by the memory system (Fratta, see paragraph 0004).

Jean in view of Fratta teaches the above yet fails to teach wherein the one or more parameters are defined by one of the plurality of network connected devices.
Then Bavishi teaches wherein the one or more parameters are defined by one of the plurality of network connected devices (Bavishi, see paragraph 0050, the read request scheduler 113 track ages of the read requests and priorities specified by the host system 120 for the read requests. For example, the host system 120 can specify a priority level of a read request using a priority data field of the read request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jean in view of Fratta with quality of service control for read operations in memory systems of Bavishi, because doing so would make Jean in view of Fratta more efficient in providing quality of service control for message operations in a messaging queue in a network system (Bavishi, see paragraph 0001).

Regarding claim 2, Jean in view of Fratta and Bavishi teaches responsive to a trigger, requeuing the command invocation according to a new selected position within the cloud queue (Fratta, see paragraph 0038, If it is determined at 372 that the “ith” command is not a read command (e.g., the command is a write command), then at 374 it is determined whether there are any newer (e.g., received more recently) read commands targeted to the same row as the present write command (e.g., if there is a read-after-write dependence associated with the present write command). If there is a newer read command to the same row as the present write command, then at 376 the present write command is inserted into either the highest priority queue corresponding to DL=0 or into the second highest priority queue corresponding to DL=−1).

Regarding claim 4, Jean in view of Fratta and Bavishi teaches wherein the trigger includes at least another queuing of another command invocation having a priority rank that is higher than the priority rank of the command invocation (Fratta, see paragraph 0038, If it is determined at 372 that the “ith” command is not a read command (e.g., the command is a write command), then at 374 it is determined whether there are any newer (e.g., received more recently) read commands targeted to the same row as the present write command (e.g., if there is a read-after-write dependence associated with the present write command). If there is a newer read command to the same row as the present write command, then at 376 the present write command is inserted into either the highest priority queue corresponding to DL=0 or into the second highest priority queue corresponding to DL=−1).

Regarding claim 6, Jean in view of Fratta and Bavishi teaches further comprising:
determining that the command invocation has reached a transmission position of the cloud queue (Fratta, see paragraph 0025, The timing parameter logic 242 can be responsible for tracking various timing constraints associated with accessing a memory device to which commands will be issued);
responsive to the transmission position determination, determining that issuance of the command invocation, at a time that the command invocation is at the transmission position, violates the set of rules associated with the constraints of the at least one network connected device (Fratta, see paragraph 0025, The logic 242 can be used, for example, to determine whether commands in the prioritized queues 248 are ready to issue (e.g., whether the commands can be sent to the memory device for execution without violating the device timing parameters)); and
responsive to the violation determination, performing one of: requeuing the command invocation and forgetting the command invocation (Fratta, see paragraph 0010, various support circuitry associated with a memory array (e.g., row decode circuitry, column decode circuitry, sense amplifier circuitry, precharge circuitry, refresh circuitry, etc.) can include timing constraints that determine when/if a particular command is ready for execution by the memory device. Accordingly, a FCFS policy can increase execution latency since a newer command may be ready for issuance to the memory device (e.g., based on the timing constraints) but the command cannot be sent to the memory device until the older command is executed).


determining that the command invocation has reached a transmission position of the cloud queue (Fratta, see paragraph 0025, The timing parameter logic 242 can be responsible for tracking various timing constraints associated with accessing a memory device to which commands will be issued);
responsive to the transmission position determination, reverifying that the set of rules associated with the constraints of the at least one network connected device are satisfied at a time that the command invocation is at the transmission position (Fratta, see paragraph 0025, The timing parameter logic 242 can be responsible for tracking various timing constraints associated with accessing a memory device to which commands will be issued. Such timing constraints can include constraints such as timing of various control signals (e.g., read/write enable signals) and/or address signals (e.g., row/column address signals), among various other signals); and
responsive to the reverification, transmitting, to the at least one network connected device, a command to perform an action (Fratta, see paragraph 0025, The logic 242 can be used, for example, to determine whether commands in the prioritized queues 248 are ready to issue (e.g., whether the commands can be sent to the memory device for execution without violating the device timing parameters)).

Regarding claim 8, Jean in view of Fratta and Bavishi teaches wherein the selection of a position of the command invocation within the cloud queue is further based on a time at which the verification of the set of rules occurred (Fratta, see abstract, a memory controller may employ a first-ready, first-come, first-served 

Regarding claim 9, Jean in view of Fratta and Bavishi teaches wherein the cloud queue comprises a plurality of sub-queues ranked according to priority (Fratta, see paragraph 0026, Arrow 233 represents a command 232 provided to command selection logic 240 for insertion into one of the priority queues 248 based on its designated category and corresponding priority level),
wherein the position selected for the command invocation is a sub-queue of the plurality of sub-queues that is ranked according to a priority corresponding with the identified priority rank of the command invocation (Fratta, see paragraph 0027, the prioritized queues 248 are indexed in priority order such that queue 248-0 has a highest priority and queue 248-(k—1) has a lowest priority. Queues having different priorities may be referred to as having a first priority, a second priority, a third priority, and the like. The difference in priority of one queue is relative to another queue. So, a “higher” priority queue is given or has priority over another queue. The highest priority queue thus has the highest priority of the prioritized queues 248, and the lowest priority queue has the lowest priority of the prioritized queues 248), and
wherein the position the within the sub-queue is determined based at least on a time at which the set of rules was verified as satisfied (Fratta, see paragraph 0025, if the memory device is a DRAM device, such timing parameters can include a minimum time required between an activate command and a column command (e.g., tRCD), a minimum time required between column commands (e.g., tCCD), a minimum time 

Regarding claim 10, Jean in view of Fratta and Bavishi teaches wherein responsive to the identified priority rank of the command invocation being critical, the critical command invocation is queued in a transmission position (Fratta, see paragraph 0027, the prioritized queues 248 are indexed in priority order such that queue 248-0 has a highest priority and queue 248-(k—1) has a lowest priority. Queues having different priorities may be referred to as having a first priority, a second priority, a third priority, and the like. The difference in priority of one queue is relative to another queue. So, a “higher” priority queue is given or has priority over another queue. The highest priority queue thus has the highest priority of the prioritized queues 248, and the lowest priority queue has the lowest priority of the prioritized queues 248), and the method further comprises:
transmitting, to the at least one network connected device, a command to perform an action irrespective of connectivity (Fratta, see paragraph 0025, The logic 242 can be used, for example, to determine whether commands in the prioritized queues 248 are ready to issue (e.g., whether the commands can be sent to the memory device for execution without violating the device timing parameters)).

Regarding claim 19, Jean in view of Fratta and Bavish teaches further comprising:
.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jean (US PGPub 2019/0065052) in view of Fratta (US PGPub 2019/0121545) and Bavishi (US PGPub 2020/0050395), and in further view of Sharma (US PGPub 2020/0329368).

Regarding claim 3, Jean in view of Fratta and Bavishi teaches the above yet fails to teach wherein the trigger is a determination that the at least one network connected device lacks cloud connectivity at a time the command invocation is at a transmission position.
wherein the trigger is a determination that the at least one network connected device lacks cloud connectivity at a time the command invocation is at a transmission position (Sharma, see paragraph 0022, Upon a network condition experiencing a first status change 120 creating a connectivity issue (e.g., a network outage occurring, a load amount on the network exceeding a predetermined threshold, and/or an initiation of a maintenance procedure), the SCS node 108 may store the message 104 it receives (e.g., from the AS 106, from the IoT device 102, from another IoT device, or from another network node) in a message database 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jean in view of Fratta and Bavishi with systems and methods for distributing internet-of-things messages of Sharma, because doing so would make Jean in view of Fratta and Bavishi more efficient in sending messages, upon determining that the network outage has resolved, to IoT device as as one of many transmissions in a sequence of transmissions, the position of the message in the sequence is based on a priority value associated with the IoT device (Sharma, see paragraph 0014).

Regarding claim 5, Jean in view of Fratta and Bavishi teaches the above yet fails to teach further comprising: determining that the command invocation has reached a transmission position of the cloud queue; and prior to transmitting the command invocation to the least one network connected device, determining connectivity of the at least one network connected device.
further comprising: determining that the command invocation has reached a transmission position of the cloud queue (Sharma, see paragraph 0022, The SCS node 108 may store and/or queue the message 104 in the message database 122 until the SCS node 108 is able to send the message 104 to the intended recipient IoT device 102); and
prior to transmitting the command invocation to the least one network connected device, determining connectivity of the at least one network connected device (Sharma, see paragraph 0022, Upon a network condition experiencing a first status change 120 creating a connectivity issue (e.g., a network outage occurring, a load amount on the network exceeding a predetermined threshold, and/or an initiation of a maintenance procedure), the SCS node 108 may store the message 104 it receives (e.g., from the AS 106, from the IoT device 102, from another IoT device, or from another network node) in a message database 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jean in view of Fratta and Bavishi with systems and methods for distributing internet-of-things messages of Sharma, because doing so would make Jean in view of Fratta and Bavishi more efficient in sending messages, upon determining that the network outage has resolved, to IoT device as as one of many transmissions in a sequence of transmissions, the position of the message in the sequence is based on a priority value associated with the IoT device (Sharma, see paragraph 0014).

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPub 2017/0235783) in view of Maturana (US PGPub 2015/0281356).

Regarding claim 11, Chen teaches a system for controlling network connected devices (Chen, see abstract, A method includes receiving readings from a plurality of Internet of Things (IoT) devices) comprising:
one or more cloud gateways operable to receive communications from one or more network connected devices (Chen, see paragraph 0002, IoT systems normally require real-time performance, without regard to whether the computing happens locally in the IoT device, a collocated processing device, such as a gateway device, or remotely in a datacenter or “the cloud”);
one or more processors implemented on the one or more cloud gateways (Chen, see paragraph 0002, a gateway);
at least one cloud queue that defines a dynamic transmission order of a plurality of command invocations addressed to the one or more network connected devices (Chen, see paragraph 0022, Multi-phase action reducer 170 may receive the output list of actions from the task executors and perform an additional phase of action reducer to resolve potential conflicts, such as described herein below with respect to FIG. 7. Multi-phase action reducer 170 may include action queue phases 170-1 to 170-n that correspond to prospective actions output by the task executors 130. Multi-phase action reducer 170 may operate on the list of actions produced by rule executions by task executors 160 to resolve conflicts in the actions. For example, ; and
one or more cloud memories, implemented on the one or more cloud gateways (Chen, see paragraph 0014, The processing units may execute rules based on the readings of the assigned portions of the dataset and output a list of actions (in response to the events or readings) to an action queue. The action queue may be processed by a multi-phase action reducer to resolve potential conflicts between actions), accessible by the one or more processors to:
monitor the one or more network connected devices based at least on information obtained from the one or more cloud gateways responsive to the received communications (Chen, see paragraph 0018, Rule execution system 120 may receive readings from multiple IoT devices 110 in the IoT system and environment 100. Rule execution system 120 may allow high performance and scalable rule executions for the IoT devices 110 in environment 100),
verify, based at least on the obtained information, satisfaction of a set of rules associated with at least one network connected device, of the one or more network connected devices (Chen, see paragraph 0067, At block 820, resource policy coordinator 130 may determine policies and rules to be applied to the readings. Resource policy coordinator 130 may analyze rules applied to real time scenarios and derive policies for routing readings and processing the readings to be applied at data dispatchers 150 and task executors 160 from the rules),
responsive to the satisfaction verification, determine that a command invocation addressed to the at least one network connected device is to be queued in the cloud queue (Chen, see paragraph 0068, Resource policy coordinator 130 may provide policy guidance for data dispatchers 150, and task executors 160 based on rules defined by user (block 830). For example, resource policy coordinator 130 may also send related readings (e.g., from IoT devices 110 located together) to a same task executor 160 (or group of task executors 160) because the IoT devices 110 may be required to access other readings from other IoT devices 110 in order to make a determination to execute a particular action),
identify a priority rank of the command invocation based on one or more parameters associated with the command invocation (Chen, see paragraph 0057, high priority task executors 160 may be assigned for processing of particular readings from IoT devices 110. Data dispatchers 150 may potentially assign processing to these high priority task executors 160 based on the priority or critical aspects of the IoT devices 100. Data dispatchers 150 may limit the amount of processing or number of events assigned for processing by the high priority task executors 160), and
select a position for the command invocation within the cloud queue based at least on the identified priority rank of the command invocation (Chen, see paragraph 0057, Data dispatchers 150 may limit the amount of processing or number of events assigned for processing by the high priority task executors 160. Low priority processing may be sent to another set of task executors 160 for parallel processing in a manner that maximizes the processing of the readings/events while processing critical events),
wherein the cloud queue queues the command invocation with the plurality of command invocations according to the selected position (Chen, see paragraph .

Chen teaches the above yet fails to teach wherein the one or more parameters are defined by one of the one or more network connected devices.
Then Maturana teaches wherein the one or more parameters are defined by one of the one or more network connected devices (Maturana, see paragraph 0057, Message queuing database 402 can include site-specific information identifying the data items to be collected (e.g., data tag identifiers), user-defined processing priorities for the data tags, firewall settings that allow cloud gateway device 202 to communicate with the cloud platform through a plant firewall, and other such configuration information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with unified data ingestion adapter for migration of industrial data to a cloud platform of Maturana, because doing so would make Maturana more efficient in  facilitating collection and uploading of collected data to a cloud-based storage and processing infrastructure (Maturana, see paragraph 0002).

Regarding claim 12, Chen in view of Maturana teaches wherein responsive to a trigger, the one or more processors select a new position for the command invocation, and the at least one cloud queue requeues the command invocation at the selected new position (Chen, see paragraph 0074, At block 870, final action executor may execute actions that are output by multi-phase action reducer 170 after handling any conflicts).



Regarding claim 14, Chen in view of Maturana teaches wherein responsive to the command invocation being located at a transmission position of the cloud queue, the one or more processors determine the at least one network connected device is communicatively connected to a cloud computing environment (Chen, see paragraph 0067, At block 820, resource policy coordinator 130 may determine policies and rules to be applied to the readings. Resource policy coordinator 130 may analyze rules applied to real time scenarios and derive policies for routing readings and processing the readings to be applied at data dispatchers 150 and task executors 160 from the rules), and
wherein responsive to the communication connection determination, the command invocation issues into an issued command that is packaged into a transmitted command (Chen, see paragraph 0068, Resource policy coordinator 130 may provide policy guidance for data dispatchers 150, and task executors 160 based on rules defined by user (block 830). For example, resource policy coordinator 130 may also send related readings (e.g., from IoT devices 110 located together) to a same task executor 160 (or group of task executors 160) because the IoT devices 110 may be 

Regarding claim 15, Chen in view of Maturana teaches further comprising:
at least one transmitter that transmits a plurality of transmitted commands that originated from the cloud queue (Chen, see paragraph 0016, IoT device 110 may be a device that produces readings and transmits notification of events, such as a location tag, a wearable fitness band, a connected thermostat, a monitoring camera, a sensor device, or similar device that has Internet connections),
wherein responsive to the command invocation being located at a transmission position of the cloud queue, the one or more processors reverify satisfaction of set of rules at a time that the command invocation is at the transmission position of the cloud queue (Chen, see paragraph 0067, At block 820, resource policy coordinator 130 may determine policies and rules to be applied to the readings. Resource policy coordinator 130 may analyze rules applied to real time scenarios and derive policies for routing readings and processing the readings to be applied at data dispatchers 150 and task executors 160 from the rules), and
wherein responsive to the reverification, the command invocation issues from the cloud queue and is packaged into a transmitted command that the transmitter transmits to the at least one network connected device (Chen, see paragraph 0068, Resource policy coordinator 130 may provide policy guidance for data dispatchers 150, and task executors 160 based on rules defined by user (block 830). For example, resource policy coordinator 130 may also send related readings (e.g., from IoT devices 110 located 

Regarding claim 16, Chen in view of Maturana teaches further comprising:
at least one transmitter that transmits a plurality of transmitted commands that originated from the cloud queue (Chen, see paragraph 0016, IoT device 110 may be a device that produces readings and transmits notification of events, such as a location tag, a wearable fitness band, a connected thermostat, a monitoring camera, a sensor device, or similar device that has Internet connections),
responsive to the command invocation being located at a transmission position of the cloud queue, the one or more processors determine that the set of rules associated with constraints of the at least one network connected device is unsatisfied at a time that the command invocation is at the transmission position of the cloud queue (Chen, see paragraph 0067, At block 820, resource policy coordinator 130 may determine policies and rules to be applied to the readings. Resource policy coordinator 130 may analyze rules applied to real time scenarios and derive policies for routing readings and processing the readings to be applied at data dispatchers 150 and task executors 160 from the rules), and
responsive to the unsatisfaction determination, causing the cloud queue to forget the command invocation (Chen, see paragraph 0068, Resource policy coordinator 130 may provide policy guidance for data dispatchers 150, and task executors 160 based on rules defined by user (block 830). For example, resource policy coordinator 130 may 

Regarding claim 17, Chen in view of Maturana teaches wherein the cloud queue comprises a plurality of sub-queues ranked according to priority,
wherein the position selected for the command invocation is a sub-queue of the plurality of sub-queues that is ranked according to a priority corresponding with the identified priority rank of the command invocation (Chen, see paragraph 0067, At block 820, resource policy coordinator 130 may determine policies and rules to be applied to the readings. Resource policy coordinator 130 may analyze rules applied to real time scenarios and derive policies for routing readings and processing the readings to be applied at data dispatchers 150 and task executors 160 from the rules), and
wherein the position the within the sub-queue is determined based at least on a time at which the satisfaction verification of the set of rules occurred (Chen, see paragraph 0068, Resource policy coordinator 130 may provide policy guidance for data dispatchers 150, and task executors 160 based on rules defined by user (block 830). For example, resource policy coordinator 130 may also send related readings (e.g., from IoT devices 110 located together) to a same task executor 160 (or group of task executors 160) because the IoT devices 110 may be required to access other readings from other IoT devices 110 in order to make a determination to execute a particular action).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457